Citation Nr: 1514538	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matter in September 2012, March 2014, August 2014 and January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through July 2014 that were considered in the October 2014 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of those contained in the VBMS paperless file or are irrelevant to the instant claim.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has not credibly reported his risk factors for hepatitis C, including his history of intravenous drug use.

3.  Hepatitis C was not shown in service or for many years thereafter; there is no competent, probative evidence even suggesting that there exists a medical relationship, or nexus, between any such disability and in-service injury or disease and liver cirrhosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A.            §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the June 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for hepatitis C, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as Social Security Administration records and post-service VA and private treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the non-VA providers who had treated him for his claimed disability and complete appropriate authorization forms on multiple occasions, including letters dated in February 2008, September 2012 and April 2014.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 


A VA etiology opinion was obtained in November 2012 in order to adjudicate the Veteran's claim for service connection.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2012, March 2014, August 2014 and January 2015 remand directives by requesting that the Veteran identify relevant treatment providers, obtaining updated VA treatment records, obtaining the Veteran's service personnel records, obtaining SSA records, obtaining an etiology opinion and associating the November 2012 examination report with the record, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in March 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a claim for service connection for hepatitis C.  Also, information was solicited regarding the etiology of the Veteran's claimed hepatitis, to include his allegations that it was the result of his in-service tattoo and/or air gun immunizations, and he described his post-service intravenous drug use.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that he contracted hepatitis C during service from a tattoo and/or while receiving an airgun immunization injection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including liver cirrhosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

While the Board is not bound by Department manuals, circulars, or similar administrative issues, see 38 U.S.C. § 7104(c), the Board recognizes that the Veterans Benefits Administration (VBA) has indicated that the risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter 98-110 (Nov. 30, 1998). 
The following guidance has been published for adjudicating hepatitis C claims, which states in part as follows:

* Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of hepatitis C is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . 
* The hepatitis B virus is heartier and more readily transmitted than hepatitis C. While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission. 
* The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

CONCLUSION:
The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

A veteran also may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  There was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records were negative for complaints, treatments or diagnoses related to hepatitis.  The Board notes that while the July 1977 service entrance examination found no identifying body marks, scars and tattoos, an eagle tattoo was noted on the Veteran's shoulder in a November 1982 examination.

Post-service treatment records contain a September 1997 laboratory report that found the hepatitis C antibody to be reactive.  The remaining treatment records show the intermittent monitoring and treatment of hepatitis C.

In a November 2012 opinion, the VA examiner noted that there was laboratory confirmation of hepatitis C in September 1997 during the Veteran's treatment for alcohol dependence and that there was a large gap in the medical records between the Veteran's service discharge and his seeking treatment for alcohol dependence in 1997.  The examiner further noted that the Veteran did get an eagle tattoo during active duty service, that he had received the typical service related inoculations which were often administered via air gun, and that there were no hepatitis-like acute illnesses documented in the service treatment records.  The examiner also noted the findings of the Centers for Disease Control that chronic hepatitis C was usually asymptomatic and further noted that the majority of infections occurred during the 1970s and 1980s when rates were highest, that hepatitis C testing was not widely available prior to 1992 and that there was no laboratory evidence of Veteran having been tested for hepatitis C prior to 1997.  Finally, the examiner noted that there has been conflicting testimony from the Veteran as to his exposure to risk factors for hepatitis C and that the evidence showed that he was at high risk of exposure from injection drug use after service discharge.  The examiner opined that he was unable to determine if the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event or illness without resorting to mere speculation as the evidence was inconclusive.  The examiner further reasoned that there was a large window of time between the active duty risk factors and the VA evaluation for alcohol dependence with a positive hepatitis C screening with no obvious acute hepatitis infection.

During his March 2012 hearing, the Veteran testified that he received a tattoo while stationed in Germany in 1979 and that he had used intravenous drugs in 2000, after he had been diagnosed with hepatitis C.  He also testified that he believed that he had been immunized using an air gun during service and that he had been diagnosed with hepatitis C in 1997.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested liver cirrhosis to a degree of 10 percent within the one year following his active duty service discharge in October 1981.  As such, presumptive service connection is not warranted for liver cirrhosis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With respect to post-service medical records, the first documented evidence of hepatitis C was in the September 1997 laboratory report.  As noted above, there is nothing in the Veteran's service records to indicate that hepatitis C had its onset during service or shortly after service.  Rather, the first medical evidence of hepatitis C was in 1997, approximately 16 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

As for the November 2012 VA examiner's comments, generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the VA examiner discussed, in his report, why no etiological opinion was possible in this case.  Specifically, the examiner noted that there was a large window of time between the active duty risk factors and the positive hepatitis C screening in 1997 and that there was conflicting testimony from the Veteran regarding his risk factors for infection.  The examiner further noted that hepatitis C testing was not widely available prior to 1992, that chronic hepatitis C was usually asymptomatic and that the majority of those individuals infected had been infected during the 1970s and 1980s.

Given the explanation provided by the VA examiner, and the fact that the examiner clearly considered all relevant evidence and facts, the Board finds that the November 2012 VA examination report, with the examiner's comments on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's hepatitis C is medically to service.  The Board points out that these comments cannot be construed as an actual medical opinion weighing either for or against this claim (see Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009)), and that, as noted above, there is no reason for the Board to further attempt to obtain a medical opinion in connection with the claim.  Significantly, neither the Veteran nor his representative has presented or identified a medical opinion that supports the claim.  In short, there simply is no competent, probative evidence to support a finding that there exists a medical relationship between the claimed hepatitis C and the Veteran's service, as alleged.  

As for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his hepatitis C and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative have been shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turn.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he has not used intravenous drugs while detailing his risk factors for infection during the course of the appeal.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran reported that he had "never used needles" in a January 2008 informal claim.  He also denied any history of intravenous drug use in an August 2006 private treatment note.  However, during his March 2012 hearing, the Veteran testified that he had used intravenous drugs in 2000, after being diagnosed with hepatitis.  In a November 2009 VA treatment note, the Veteran reported that he had used intravenous heroin on one occasion.  He also reported that he had used intravenous heroin within the past year in a March 2001 VA treatment note.  In a July 2001 VA treatment note, the Veteran reported that he had used intravenous heroin on one occasion in his life.

Moreover, in a March 2001 Risk Assessment Questionnaire, the Veteran reported that he had used needles to shoot street drugs, that the last time that he had shot street drugs was in May 2000 and that he has had sex with or shared needles with people who have used needles to shoot street drugs.  Such statements were made for the purposes of treatment-namely, testing for HIV-many years before the filing of the instant claim, and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F. Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he had not used intravenous drugs are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements.

Therefore, the Board finds that hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's tattoo and/or probable air gun immunization.

For all the foregoing reasons, the claim for service connection for hepatitis C must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


